Citation Nr: 1723504	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left foot callus residuals.

2.  Entitlement to a rating higher than 10 percent for right foot sole callus residuals.

3.  Entitlement to a compensable rating for tinea pedis.

4.  Entitlement to an effective date earlier than April 25, 2012, for the grant of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1973 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the RO in Winston-Salem, North Carolina, continued the assigned 10 percent ratings for left and right foot calluses, as well as a 0 percent rating for tinea pedis.  In October 2013, the RO in Nashville, Tennessee, granted service connection for sleep apnea and assigned a 50 percent rating effective from April 25, 2012.  Original jurisdiction of the appeal arises out of the Winston-Salem RO.

The Board previously remanded these claims in April 2015.  At the time, the Board expanded the issues on appeal to include an increased rating for tinea pedis, notwithstanding the fact that this issue had not been certified to the Board.  In light of this development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


The issue of entitlement to an effective date earlier than April 25, 2012, for the grant of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has 3 inch by .25 inch calluses on each foot which are both painful and unstable.

2.  Tinea pedis does not affect at least 5 percent of exposed or total body area, and is not treated with systemic corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

1.  The criteria for a rating higher than 10 percent for left foot callus residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.25, 4.26, 4.118, DC 7804, 7819 (2016).

2.  The criteria for a rating higher than 10 percent for right foot sole callus residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.25, 4.26, 4.118, DC 7804, 7819 (2016).

3.  The criteria for a compensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, DC 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Calluses

The callus residuals on the Veteran's left and right feet are each assigned a 10 percent rating under Diagnostic Code (DC) 7819-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Skin conditions are addressed under 38 C.F.R. § 4.118.  DC 7819 simply provides that benign skin neoplasms are to be rated as scars (DCs 7801-7805), or impairment of function.  As noted, the Veteran's assigned ratings are based in part on DC 7804, which addresses painful or unstable scars.  One or two such scars warrant a 10 percent rating, three or four such scars warrant a 20 percent rating, and five or more such scars warrant a 30 percent rating.  

Note (1) of DC 7804 states that an unstable scar is one where, for any reason, there is frequent loss or covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

It is clear from a plain reading of these criteria that the total number of scars is used to determine the "base" rating, with the possibility of an additional 10 percent added to that base rating per Note (2).

Unfortunately, the evidence of record did not specify the number of calluses on the Veteran's feet until an October 2015 VA examination, which noted a 3 inch by .25 inch callus on each foot.  These calluses were painful on deep palpation.  The Veteran, who referred to his calluses as blisters, reported a history of blister "eruption" during this examination, and stated that bleeding occurred when the blister was punctured or unroofed.  The Board finds this history to be credible, and therefore the Veteran's two calluses are both painful and unstable.

Under DC 7804, two painful or unstable scars warrant a 10 percent rating, and an additional 10 percent would be added under Note (2) if at least one scar was both painful and unstable.  Therefore, the Veteran's two painful and unstable calluses warrant a single 20 percent rating.

The Veteran, however, has already been assigned a 10 percent rating for each callus.  These two ratings, including the associated bilateral factor, are equivalent to a 20 percent rating when combined.  See 38 C.F.R. §§ 4.25, 4.26.  Therefore, he is already being compensated at the appropriate level for his condition.  Assigning a 10 percent base rating and an extra 10 percent under Note (2) for each callus (i.e., a 20 percent rating for each callus) would contravene the language in the rating criteria.  Therefore, higher ratings under DC 7804 are not warranted.

The Board has considered other DCs pertaining to scars.  However, given the size of the Veteran's calluses, DCs 7801 and 7802 are not applicable.

The Board has also considered DC 5276, which addresses flatfeet, because the 30 percent rating under this code contemplates bilateral foot callosities.  Notably, the Veteran was diagnosed with pes planus (i.e., flat feet) during his October 2015 VA examination.  While the examiner noted that pes planus may exacerbate the Veteran's calluses, there is no indication, and the Veteran has not asserted, that pes planus is a service-connected condition or a progression of his calluses.  In light of this information, and given that the 30 percent rating under DC 5276 contemplates deformity, accentuated pain on manipulation and use of feet, and other manifestations not associated with the Veteran's calluses, the assignment of a 30 percent rating under DC 5276 to the Veteran's calluses is not appropriate.

For these reasons, ratings higher than 10 percent each for the Veteran's left and right foot calluses are not warranted.

B.  Tinea Pedis

The Veteran also has a 0 percent rating for tinea pedis under DC 7813, which provides that the condition will be rated as scars (DCs 7801-7805) or dermatitis (DC 7806), depending on the predominant disability.  As noted above, the Veteran is already assigned ratings under DC 7804 for his feet calluses.  There is no indication of any other scarring that would be attributable to tinea pedis, and therefore the evaluation of that condition will be limited to DC 7806.

DC 7806 provides that dermatitis will be rated at 0 percent when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and when no more than topical therapy is required during a 12-month period.  A 10 percent rating is assigned if at least 5 percent but less than 20 percent of the entire body or exposed areas is affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for less than 6 weeks during a 12-month period.

Based on the evidence, a compensable rating is not warranted.  The May 2011 VA examination noted that the Veteran's condition affected zero percent of exposed or total body area, and the more recent October 2015 VA examination noted that it affected less than 5 percent of exposed or total body area, consistent with the criteria for the current 0 percent rating.

Moreover, his condition has not required treatment with systemic corticosteroids or other immunosuppressive drugs.  November 2010 VA records and the May 2011 VA examination noted treatment with Lamisil/Terbinafine cream, an antifungal medication.  In November 2011, he was prescribed Clotrimazole cream, also an antifungal.  During the October 2015 VA examination, the Veteran reported treatment with Trolamine cream, an analgesic.  The use of these topical, non-immunosuppressive drugs is also consistent with the criteria for the assigned 0 percent rating.

C.  Other Considerations

During his May 2011 VA examination, the Veteran was also diagnosed with degenerative joint disease of the bilateral metatarsophalangeal joints and bilateral calcaneal spurs.  However, the examiner specifically stated that these conditions were separate and distinct entities, and that they had no relation to the Veteran's calluses and were not a progression of calluses.

The Veteran also reported symptoms of "burning pain" in his feet.  However, during his October 2015 VA examination, he specifically stated that this was not a part of his bilateral foot conditions, and he denied any neurologic or other similar symptoms relating to those conditions.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating higher than 10 percent for left foot callus residuals is denied.

A rating higher than 10 percent for right foot sole callus residuals is denied.

A compensable rating for tinea pedis is denied.


REMAND

The Veteran was awarded service connection for sleep apnea in an October 2013 rating decision and assigned an effective date of April 25, 2012.  The Veteran disagreed with the assigned effective date through correspondence dated March 2014.  In its April 2015 remand, the Board noted that the AOJ did not issue a statement of the case (SOC) regarding this effective date issue, and remanded the claim for issuance of the SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The Appeals Management Center (AMC) acknowledged the Board's action by way of an October 2015 memorandum.  However, a review of the record does not show that the requested SOC was subsequently issued.  Therefore, an additional remand is necessary in order to implement the Board's prior remand directive for the SOC.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) for the claim of entitlement to an effective date earlier than April 25, 2012, for the grant of service connection for sleep apnea.  The Veteran and his representative must be advised of the process and time limit for perfecting an appeal of this claim to the Board, and afforded the opportunity to do so.  If the Veteran perfects his appeal, return the matter to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


